Mercure, J.
(concurring in part and dissenting in part). We believe that Supreme Court was absolutely correct in its grant of summary judgment dismissing the complaint, and we respectfully dissent from so much of the majority’s determination as would do otherwise.
Stripped of all bold conclusory claims and strained legal theories, the factual allegations of the amended complaint and the evidence adduced on defendant’s motion for summary judgment tell nothing more than a story of a relationship gone bad and a cohabitant’s effort to obtain the kind of postdissolution monetary distribution that traditional mores and established New York law reserves to spouses. A common-sense view of the facts shows merely that, in order to save money and undoubtedly to enjoy one another’s companionship, the parties cohabited for a number of years; they shared household chores and the cost of maintaining defendant’s home and, ultimately, ended their relationship.
From a purely monetary point of view, plaintiff appears to have benefitted greatly from the arrangement. Moving into defendant’s home allowed her to first rent out and then sell her own home and certain of its furnishings and to retain the money she received as a result. During the same period, defendant’s capital was tied up in his home, an illiquid and nonincome-producing asset. Defendant remained solely liable for payment of the principal and interest on his outstanding mortgage, and plaintiff acknowledges that she made no contribution toward the mortgage payments. In fact, the record discloses that plaintiff paid no rent at all beyond her 50% contribution to the actual day-to-day cost of maintaining and perhaps insignificantly improving the property. Finally, although plaintiff makes a claim of entitlement to approximately $27,000 in jointly owned certificates of deposit or bank accounts, it is undisputed that plaintiff made no contribution toward those investments, and that defendant always retained control of the accounts and all indicia of ownership thereof.
It is in this light that we address certain of the majority’s conclusions. Turning first to plaintiff’s cause of action to impress a constructive trust, we see no evidence of any confidential or fiduciary relationship or any transfer of trust *719assets. Certainly, there was no unjust enrichment. As such, we conclude that there is an absence of competent evidence to support three of the four essential elements of the cause of action (see, Sharp v Kosmalski, 40 NY2d 119, 121; Brazil v Brazil, 235 AD2d 611, 614).
We are not at all persuaded that plaintiffs conclusory assertions concerning defendant’s control of the parties’ joint bank accounts and her submission to defendant’s demands in money matters supports a finding of plaintiffs “dependence * * * upon the trust and honor of the defendant” (Sharp v Kosmalski, supra, at 122). Aside from the fact that the money “controlled” by defendant is shown to have been his own, the record is silent concerning any disparity in the parties’ intelligence, education or experience or any other identifiable circumstances supportive of a finding of real dependence (compare, id.). Rather, plaintiffs claim of dependence can be seen as a thinly veiled suggestion that the parties stood on an unequal footing merely because plaintiff is a woman and defendant is a man. Obviously, such an inference would be legally impermissible, morally offensive and factually unwarranted.
As for the “transfer” element, it is undisputed that plaintiff retained all of her own funds and made little or no investment in the property she now claims to constitute the “trust” corpus. Obviously, day-to-day maintenance, including yard work and the replacement of worn household equipment such as a furnace or garage door, does not constitute an investment in realty. In addition, we believe that the majority’s reliance upon Gottlieb v Gottlieb (166 AD2d 413) and Lester v Zimmer (147 AD2d 340) is inapt. Both of those cases involved the construction of a home on unimproved property. In fact, in Lester v Zimmer (supra) the plaintiff made a monetary contribution toward the actual purchase of the property, and in both cases the plaintiff contributed time, money and labor toward the construction of the structure on the property. No comparable investment was made here. The “unjust enrichment” element requires very little discussion. Obviously, the arrangement under which plaintiff was, in effect, granted a one-half leasehold in plaintiffs property at “cost” bestowed a substantial economic windfall upon her, one so valuable that she claims its termination to be actionable.
Most offensive and obviously spurious are the causes of action for constructive fraud and for a “partnership” accounting. Both are legal fictions which plaintiff has twisted and distorted far beyond their intended scope. Neither has any reasonable relationship to the facts presented here and their prosecution *720strikes us as a patent subterfuge for plaintiffs impermissible aim of establishing the existence of a common-law marriage and obtaining equitable distribution upon the dissolution thereof.
Casey, J., concurs. Ordered that the order and judgment are modified, on the law, without costs, by reversing so much thereof as granted the motion dismissing the second, third and fourth causes of action; motion denied regarding said causes of action and, matter remitted to the Supreme Court for further consideration of those aspects of defendant’s motion not previously addressed; and, as so modified, affirmed.